NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                             File Name: 12a0359n.06

                                            No. 11-1896

                              UNITED STATES COURT OF APPEALS
                                   FOR THE SIXTH CIRCUIT                                     FILED
                                                                                        Apr 04, 2012
CURTIS FULLER,                                        )
                                                      )                          LEONARD GREEN, Clerk
       Plaintiff-Appellant,                           )
                                                      )
v.                                                    )       ON APPEAL FROM THE UNITED
                                                      )       STATES DISTRICT COURT FOR
DENISE GERTH, Case Manager; ANN                       )       THE WESTERN DISTRICT OF
BARSCH; PEGGY ANN CARBERRY;                           )       MICHIGAN
DENVER MCBURNEY; DAVID BERGH,                         )
                                                      )
       Defendants-Appellees.                          )




       Before: KEITH, MARTIN, and GIBBONS, Circuit Judges.


       PER CURIAM. Curtis Fuller, a pro se Michigan prisoner, appeals the dismissal of his civil

rights complaint filed pursuant to 42 U.S.C. § 1983.

       Fuller alleged that the defendants interfered with his access to the courts in separate lawsuits

and retaliated against him for filing those actions. On April 21, 2011, a magistrate judge ordered

Fuller to file an amended complaint within twenty-eight days on the court’s form for section 1983

complaints. The court mailed Fuller the form that he was required to use. Instead of complying with

the court’s order, Fuller filed an amended complaint without using the required form. On July 7,

2011, the district court dismissed the case without prejudice because Fuller had failed to comply with

the April 21 order.

       The only issue on appeal is whether the district court erred in dismissing Fuller’s

section 1983 complaint for failing to comply with the court’s order and local rule.
                                            No. 11-1896
                                                -2-

        District courts are empowered to dismiss actions when a litigant fails to comply with a court

order, or fails to prosecute a case. See, e.g., Fed. R. Civ. P. 41(b); Link v. Wabash R.R. Co., 370 U.S.

626, 629-30 (1962). We review such a dismissal under Rule 41(b) for an abuse of discretion.

Coleman v. Am. Red Cross, 23 F.3d 1091, 1094 (6th Cir. 1994). An abuse of discretion occurs when

we are “firmly convinced that a mistake has been made.” Stough v. Mayville Cmty. Sch., 138 F.3d

612, 614 (6th Cir. 1998). When evaluating whether to dismiss a case under Rule 41(b), a court must

consider:

        (1) whether the party’s failure to cooperate is due to willfulness, bad faith, or fault;
        (2) whether the adversary was prejudiced by the dilatory conduct of the party; (3)
        whether the dismissed party was warned that failure to cooperate could lead to
        dismissal; and (4) whether less drastic sanctions were imposed or considered before
        dismissal was ordered.

Id. at 615.

        The district court did not abuse its discretion in this case. Fuller was required to use the

district court’s local form in filing his complaint. Fuller was instructed to use that form not only by

the local rules, see W.D. Mich. Civ. R. 5.6(a), but also by the magistrate judge’s order. Fuller was

warned by the magistrate judge that he was required to use the court’s form, or risk dismissal of his

complaint. The court even mailed Fuller a copy of the required form for his convenience. Fuller had

more than two months to comply with the court’s order before his action was dismissed. Rather than

complying with the court’s order, he ignored it. Accordingly, the district court did not abuse its

discretion in dismissing Fuller’s case without prejudice. See id. at 614.

        The district court’s judgment is affirmed.